Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 08/24/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11,054,026 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
Applicant’s arguments, filed 07/23/2021, with respect to the rejection(s) of claim(s) 140 under Gomm; Ralf et al. US 20150308463 A1, hereinafter Gomm, in view of Bussard; Maurice US 6447256 B2, hereinafter Bussard, in further view of Hasegawa; Mikio et al. US 5329216 A hereinafter Hasegawa, in further view of A A Yusof, F Wasbari, M S Zakaria and M Q Ibrahim, Slip flow coefficient analysis in water hydraulics gear pump for environmental friendly application, 16 December 2013, IOP Conference Series: Materials Science and Engineering, Volume 50, 012016), hereinafter Yusof,  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
In response to the applicant’s argument, with respect to Claim 140, regarding the modified device of Gomm/Bussard/Hasegawa/Yusof failing to disclose a “synchronization rate is in a range of 99.0% to 100%”, the examiner agrees.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW WIBLIN whose telephone number is (571)272-9836.  The examiner can normally be reached on Monday-Friday 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW WIBLIN/Examiner, Art Unit 3745  
  
/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745